Citation Nr: 0426562	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-07 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
condition, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia.  The veteran voiced 
disagreement with the denial of his service connection claim 
in September 1998.  A Statement of the Case (SOC) was issued 
in November 1998 and the veteran perfected his appeal in 
March 1999. 


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with 
the February 1997 rating decision that denied service 
connection for a skin condition.

2.  Evidence submitted since February 1997 bears directly and 
substantially upon the specific matter under consideration.


CONCLUSIONS OF LAW

1.  The RO's February 1997 determination that a skin 
condition had not been incurred in or aggravated by service 
is final.  38 U.S.C.A. § 71055(c) (West 1991); currently 
38 U.S.C.A. §§ 7104, 7105 (West 2002).

2.  New and material evidence has been received subsequent to 
the RO's February 1997 rating decision such that the 
appellant's claim of entitlement to service connection for a 
skin condition is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West Supp. 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Service connection for a skin condition was initially denied 
by the RO in a February 1997 rating decision.  The rating 
decision reflects that service connection was denied as the 
evidence of record did not show that the veteran was 
diagnosed with a skin condition for which service connection 
could be presumed and there was no evidence of in-service 
treatment for a skin condition.  The veteran was notified of 
this determination in March 1997.

In March 1997 correspondence, the veteran requested that his 
claim for a skin condition be reopened.  His service medical 
records were received by the RO in April 1997.  Another 
rating decision was issued in May 1997 by which the veteran 
was informed that although his service medical records showed 
that he was treated for a skin condition while in service, 
the evidence did not show a permanent residual or chronic 
disability.  The denial of service connection was continued 
and confirmed in a December 1997 rating decision.

In February 1998, the veteran requested that his service 
connection claim be reevaluated.  Service connection was 
again denied via an August 1998 rating decision of which the 
veteran was notified in September 1998.  The veteran's notice 
of disagreement was received later in September 1998.  Up 
until this point, the veteran had not filed a notice of 
disagreement with any prior rating decision.  While special 
wording is not required, a notice of disagreement must be 
expressed in terms which can be reasonably construed as 
disagreement with a determination and a desire for appellate 
review.  38 C.F.R. § 20.201 (2003).  The veteran has one year 
from the mailing of the notification letter to file a notice 
of disagreement.  38 C.F.R. § 20.302 (2003).  Receipt of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal for that determination.  38 C.F.R. 
§ 20.304 (2003); see also Cook v. Principi, 318 F.3d 1334 
(2002).  As the September 1998 correspondence from the 
veteran was the first statement which could reasonably be 
construed as dissatisfaction and a desire for appellate 
review, the previous 1997 determination of the RO became 
final as a notice of disagreement was not received within one 
year of notification.  38 U.S.C.A. § 7105(c) (West 1991); 
currently 38 U.S.C.A. §§ 7104, 7105 (West 2002).

While the August 1998 rating decision refers to the previous 
rating decisions, the rating decision does not reflect an 
analysis of whether new and material evidence was submitted.  
It would appear that the RO resolved this issue in the 
veteran's favor.  Regardless, whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed by the Board before the Board can consider the 
underlying claim.  38 U.S.C.A. § 5108 (West 2002); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
includes the right for a claimant to have a claim finally 
denied within July 14, 1999, to November 9, 2000, 
readjudicated as long as the request was made within two 
years of the passage of the VCAA.  As the 1997 determinations 
are clearly prior to July 1999, that is not the case here.  
As such, an analysis of whether new and material evidence had 
been received to reopen a finally denied claim is warranted 
in the instant case.  Furthermore, during the pendency of the 
appeal, the regulatory definition of new and material 
evidence was amended.  However the amended version applies to 
claims filed on or after August 29, 2001, and therefore it is 
not applicable in this case as the appellant's claim to 
reopen was filed prior to August 29, 2001.

The evidence used by the RO for it's prior determinations 
consisted of evidence of in-service treatment of a skin 
condition and then-current treatment for skin rashes and nail 
fungus but no medical evidence of a chronic diagnosed 
condition.

While the evidence still does not reveal a diagnosis of a 
disability for which service connection may be presumed, 
evidence received since 1997 includes evidence that the 
veteran is currently diagnosed with dermatitis, or, 
specifically, priujo nodularis.  Without commenting on the 
probative value of the evidence, the Board concludes that the 
medical evidence of this diagnosed condition bears directly 
and substantially on the question of service connection.  See 
38 C.F.R. § 3.303(d) (2003).  As such, the additional 
evidence is neither cumulative nor redundant of evidence 
already of record, and the additional evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the additional evidence meets the regulatory definition 
of new and material evidence and the claim is reopened.

As the jurisdictional issue of whether new and material 
evidence has been presented to reopen the claim is resolved 
in the veteran's favor, the Board dispenses with ensuring 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), as to this aspect of the appeal and finds that the 
veteran's interests have not been prejudiced.




ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for a skin condition has been presented 
and to this extent only the appeal is granted.


REMAND

As new and material evidence has been presented and the claim 
is reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  Before such a 
determination can be made, some additional development is 
required and a remand is therefore in order.  This matter is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required.

Given the evidence of skin related complaints in service and 
the presence of current disability, the veteran should be 
afforded a VA examination to obtain an etiology opinion 
regarding any currently diagnosed chronic skin condition.

Furthermore, the veteran has not been notified of VA's duty 
to assist with his claim and of the information and evidence 
necessary to substantiate his claim for which he is 
responsible.  

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's service connection claim.  The 
veteran must be specifically informed of 
the evidence necessary to substantiate 
his service connection claim and of the 
portion of the information and evidence 
necessary to substantiate his claim for 
which he is responsible and which 
evidence it is VA's duty to assist him in 
obtaining.

2.  Obtain the veteran's medical records 
from the VA medical facility located in 
Charleston, South Carolina, from March 
2004 to the present.

3.  Schedule the veteran for a VA skin 
examination.  The veteran was treated in 
September 1968 for ringworm on the face 
and in July 1969 for cellulitis from 
infected sores on the left forearm.  The 
examiner should determine whether the 
veteran currently has a chronic skin 
disability which is likely (more than 
50%), unlikely (less than 50%), or at 
least as likely as not (50%) related to 
his in-service treatment for skin 
conditions or is otherwise attributable 
to his service in the Republic of Vietnam 
during the Vietnam Era.

A complete rationale for all opinions 
offered should be provided.  If any 
medical opinion requested cannot be 
proffered on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  Send the claims 
folder to the examiner for review.

4.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental SOC (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since November 1998.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



